IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


ASHLEY FUNK; OTIS HARRISON, A      :   No. 88 MAP 2016
MINOR, BY HIS GUARDIAN AMY LEE;    :
LILIAN MCINTYRE, A MINOR, BY HER   :   Appeal from the Order of the
GUARDIAN JENNIFER MCINTYRE;        :   Commonwealth Court dated July 26,
REKHA DHILLON-RICHARDSON, A        :   2016 at No. 467 MD 2015 dismissing
MINOR, BY HER GUARDIAN JASKIRAN    :   with prejudice the Second Amended
DHILLON; AUSTIN FORTINO, A MINOR,  :   Petition for Review Seeking Declaratory
BY HIS GUARDIAN RUTH FORTINO;      :   and Mandamus Relief
DARIUS ABRAMS, A MINOR, BY HIS     :
GUARDIAN ELAINE ABRAMS; KAIA       :
LUNA ELINICH, A MINOR, BY HER      :
GUARDIAN ARIANNE ELINICH,          :
                                   :
                 Appellants        :
                                   :
                                   :
           v.                      :
                                   :
                                   :
TOM WOLF, IN HIS OFFICIAL CAPACITY :
AS GOVERNOR OF PENNSYLVANIA;       :
PENNSYLVANIA DEPARTMENT OF         :
ENVIRONMENTAL PROTECTION; JOHN :
QUIGLEY, IN HIS OFFICIAL CAPACITY  :
AS SECRETARY OF THE                :
PENNSYLVANIA DEPARTMENT OF         :
ENVIRONMENTAL PROTECTION;          :
PENNSYLVANIA ENVIRONMENTAL         :
QUALITY BOARD; JOHN QUIGLEY, IN    :
HIS OFFICIAL CAPACITY AS           :
CHAIRPERSON OF THE                 :
ENVIRONMENTAL QUALITY BOARD;       :
PENNSYLVANIA PUBLIC UTILITY        :
COMMISSION; GLADYS M. BROWN, IN    :
HER OFFICIAL CAPACITY AS           :
CHAIRPERSON OF THE PUBLIC          :
UTILITY COMMISSION; PENNSYLVANIA :
DEPARTMENT OF CONSERVATION         :
AND NATURAL RESOURCES; CINDY       :
ADAMS DUNN, IN HER OFFICIAL        :
CAPACITY AS SECRETARY OF THE       :
PENNSYLVANIA DEPARTMENT OF         :
CONSERVATION AND NATURAL                 :
RESOURCES; PENNSYLVANIA                  :
DEPARTMENT OF TRANSPORTATION;            :
LESLIE S. RICHARDS, IN HER OFFICIAL      :
CAPACITY AS SECRETARY OF THE             :
PENNSYLVANIA DEPARTMENT OF               :
TRANSPORTATION; PENNSYLVANIA             :
DEPARTMENT OF AGRICULTURE;               :
RUSSELL C. REDDING, IN HIS OFFICIAL      :
CAPACITY AS SECRETARY OF THE             :
DEPARTMENT OF AGRICULTURE,               :
                                         :
                 Appellees               :


                                    ORDER


PER CURIAM                                        DECIDED: March 28, 2017
     AND NOW, this 28th day of March, 2017, the order of the Commonwealth Court

is AFFIRMED.




                             [«JournalDocketNo»] - 2